Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This action is a response to papers filed on 9/29/2021.  Claims 2-3, 11-12, 15-20, and 24-29 are canceled.  New claims 30-33 have been added.  Claims 1, 4-10, 23, 30 and 31 are withdrawn.  Accordingly, claims 13, 14, 21, 22, and 32-33 are under current examination.

Information Disclosure Statement
The Information Disclosure Statement filed 11/5/2021 has been considered by the examiner inasmuch as all documents cited have been submitted into the file wrapper in English.

Response to Arguments and Election of Species
	Applicant’s arguments filed 9/29/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	Applicant emphasizes that what is claimed is an N-acylamino acid, in alleged contrast with Yu, the teachings of which encompass N-acetyl compounds including N-acetyl-tryptophan as instantly elected and previously examined.  In reply, Applicant’s argument has been fully considered, however it is not persuasive since (1) Applicant has elected N-acetyl-L-tryptophan as the species to be examined and (2) since Yu’s acetyl group is a species of acyl groups in general.  The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.  The claim amendment filed 9/29/2021 appears to broaden the independent claims to be examined and to add subspecies in dependent claims; nonelected species have been withdrawn herein.
Newly submitted claims 30 and 31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: N-acetyl-L-tryptophan has been elected as the species to be examined.  It is noted that this election is considered to be a species of the N-acyl-L-tryptophan genus as recited in claims 13 and 21 for instance.  Claims 30 and 31 recite species which encompass different chemical structures than the N-acetyl-L-tryptophan already under examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30 and 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant argues that Yu does not teach N-acylamino acids as newly claimed since Yu is directed to N-acetyl amino acid components.  In reply, this argument is not persuasive since a species anticipates a genus and since Yu’s teaching constitutes a species of the genus now claimed.	

Withdrawn Rejections
All rejections of canceled claims are withdrawn.  Accordingly, the rejections of claims 15, 18 and 19 are withdrawn.

Maintained Grounds of Rejection and New Rejection of New Claims
Claim Rejections - 35 U.S.C. 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 21, 22, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al (“Yu”, US 6159485 A, issued December 12, 2000).  
The instant claims encompass a cosmetic composition for moisturizing skin or soothing skin, comprising an N-acyltryptophan or N-acylalanine component as further specified in the claims.  It is noted that N-acetyl-L-tryptophan previously was elected as the N-acetyl amino acid component and remains the species under examination since a shift of invention is not permitted, as outlined above.
Yu is directed to N-acetyl aldosamines, n-acetylamino acids and related n-acetyl compounds and their topical use (title).  Yu teaches that the generic structure or formula of N-acetylamino acids and related compounds which are topically beneficial for various cosmetic and dermatologic indications may be represented as follows:

    PNG
    media_image1.png
    124
    137
    media_image1.png
    Greyscale
 (col. 5, lines 21-35) and representative N-acetylamino acids and related compounds: N-acetyl-glycine, N-acetyl-alanine, N-acetyl-threonine, N-acetyl-tyrosine, N-acetyl-lysine, N-acetyl-arginine and N-acetyl-tryptophan (col. 5, lines 50-35, read on the limitation of compounds in the intent claims 13, 21, and 32).  Yu also teaches that  hat the topical compositions containing N-acetylamino acids find their use in alleviating or improving various cosmetic conditions and dermatological disorders including signs of aging, changes or damage to skin, nail and hair associated with intrinsic aging and/or extrinsic aging, as well as changes or damage caused by extrinsic factors such as sunlight, radiation, air pollution, wind, cold, heat, dampness, chemicals, smoke, and cigarette smoking; and for certain skin disorders associated with or due to itching and/or inflammation (col. 1, lines 50-35, read on the limitation of the intent claim 14).  Yu further teaches that compositions comprising N-acetylamino acid or related N-acetyl compounds of the instant invention may be formulated as solution, gel, lotion, cream, ointment, shampoo, sprays, etc. (col. 5, lines 50-35, read on the limitations of claim 22 and 33).  
As to the racemate N-acyl-L-tryptophan recited, Yu teaches a topical formulation comprising DL-tryptophan, which therefore necessarily comprises the claimed component (see column 16, line 35 for instance).  It is noted that the instant claim language is open thereby allowing for additional components such an enantiomer in racemic mixture.  Yu’s teaching is considered to anticipate the instant claims since all requisite components are necessarily included and since a product capable of performing an intended use meets the claim.  In the event that Yu is not considered to render obvious the claimed product comprising a specific enantiomer claimed, this rejection is made using obviousness rationale.  It is the examiner’s position that it would have been prima facie obvious based on the teaching of Yu to include at least N-acetyl-Ltryptophan in a topical formulation such as a lotion for treating the skin, with a reasonable expectation of success.  One would have been motivated to do so since Yu teaches an example of a composition for topical application which is a cream formulation comprising a N-acetyl-DL-tryptophan active ingredient which necessarily comprises N-acetyl-L-tryptophan. The instant claim language is noted to be open.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/            Primary Examiner, Art Unit 1617